OFFICE   OF THE ATTCkNEY    GENE-L   OF TEXAS
                   AUSTIN
    ^.
         Honorahlq Toa'A.    crarener,   fggs   8




                   The 47tb Legislature,Re#@m i8eesion,enaoted
         Senate Bill 07, whioh was an ammdatory Act or mtiole 7347e of
         Veruon's clvll statute8 or Texas whloh provides that inotnr-
         mt@o oaourlng oertain notea and obllgationeare subjeot to
         a taxfor the privilege of reoordlng same In the d6ed reoorda
         of the oounty in whioh rtlohinstrumentlo presen$ed: The
         exoepticuisfrom thb taxable provisions0r the Aot are stat&~
         19 r0u0na:
                      "* = * nor oha& the prov:sionsoi this ae9-
                 tion apply to obllgatlono or lnotrumentseeoured
                 by lieno on oropa and farq or agrloulturalpro-
                 duets, cttto Zirsatook or farm implemnt6,
                                                    .
                                                           or on
                 abatraota Of $idgmat.*
                   lle'referyou to th6 definition of *fsinajn&ta0J.aand .'
         UtensirP~ ia our opinion H6. O-3659, a oopy,M~~wlqah18 en9umed.
         peghlnk the da~$initionthcu?eiaglveq irrapplloabloaad.pro =
               We t&Ink, under the fiiotosubs&ted by you, that:$tgt.
         cwidint that the mortgagee isren&a&&    to ame extent, '3a




:
                     your Querrtlon
                                  la apmolfloally
         tiv*.